Per Curiam.
This writ of error was taken to a judgment for damages for a carload of goods and live stock injured by fire in course of an interstate shipment under bill of lading stipulations affecting the carrier’s liability. One of the plaintiffs was in the car as a caretaker of the live stock and used a lighted lantern therein. Defenses permissible under the Federal Law were interposed and to some extent allowed. Applicable Federal statutes are paramount herein to the exclusion of inconsistent State rules of liability and procedure. In the proceedings conflicting State and Federal regulations affecting substantial rights of the parties were so applied as to confuse the issues to the injury of the carrier, as shown by the damages awarded. See Missouri, Kan. & Tex. Ry. Co. v. Ward, 244 U. S. 383, Sup. Ct. Rep. ; Erie R. R. Co. v. Stone, 224 U. S. 332; Sup Ct. Rep. ; Cau v. Texas & P. R. Co., 194 U. S. 427, 24 Sup. Ct. Rep. 663; Adams Exp. Co. v. Croninger, 226 U. S. 491, 33 Sup. Ct. Rep. 148; Southern R. Co. v. Prescott, 240 U. S. 632, 36 Sup. Ct. Rep. 469; Central Vermont R. Co. v. White, 238 U. S. 507, 35 Sup. Ct. Rep. 865; Kansas City Southern R. Co. v. Carl, 227 U. S. 639, 33 Sup. Ct. Rep. 391; Georgia, F. & A. R. Co. v. Blish Milling Co., 241 U. S. 190, 36 Sup. Ct. Rep. 541; G. H. & S. Ry. v. Wallace, 223 U. S. 481.
Reversed for a new trial.
Bowne,, C. J., and Taylor, Whitfield, Ellis and West, J. J., concur.